DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Letter Restarting Time Period
In response to applicant's telephone call regarding the last Office action, the following corrective action is taken.
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.

As noted in the attached interview summary, Applicant’s representative contacted the examiner to note that a reference previously cited in the prior Office action, and discussed in the Response to Arguments section – Clifford – was omitted from the rejection.  This was in error.  A corrected rejection appears below to remedy the error.  The remainder of the Office action is identical to that mailed 6/27/2022.

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but are not persuasive.
In response to applicant's argument that the examiner has combined an excessive number of references- five -, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Therefore, this argument is not convincing.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Applicant argues that the examiner has not established a case of obviousness because there is not identified reason that shows a motivation to add crystal size to the crystal coverage parameter of the drug layer of Kaufman.  The examiner points applicant to the prior Office action, pages 4-5, para. 0013 which describes that Vohra teaches that crystal size is a result effective variable for controlling the release rate of the drug, and therefore the claimed range of crystal size can be achieve by routine experimentation to achieve the desired release rate. Additionally, Meltzer teaches that the claimed crystal size is a known crystal size for mucosal application of a corticosteroid, and Zeng teaches that the claimed crystal size is an appropriate size to be carried on a balloon. Applicant appears to be inferring that there is some tie between the claimed crystal percentage and the crystal size.  However, this is not found to be the case because independent claims 1 and 13 both call for the average crystal length to be greater than about 80μm, however claim 1 calls for at least about 60% crystals, and claim 13 calls for less than about 60% crystals.  Therefore, there is no apparent link between crystal size and crystal percentage.  Since these parameters appear to be independent of each other, the prior art teaching these parameters individually reads on the claims.
Applicant argues that Meltzer teaches corticosteroid crystal for oral delivery which differs from a drug layer on an expandable member, and thus a skilled artisan would not be motivated to combine Kaufman with Meltzer.  The examiner does not find this argument convincing.  The examiner assumes that this argument is meant to imply ODT tablet is taken by mouth and therefore absorbed systemically, and therefore this is distinct from delivery to the mucosa via a balloon.  This is not a proper characterization of Meltzer.  Meltzer explicitly discloses that the ODT delivery is minimally absorbed and expected to act topically in the esophagus (col. 91, lines 12-14).  In other words, the drug crystals are topically treating the esophagus, not reaching the stomach after swallowing.  The examiner also points applicant to col. 11, lines 20-22, 39-43, which were previously cited in the prior Office action, as well as col. 11, lines 1-6 which describes topical application, and delivery to mucosa. This is a similar delivery route to that disclosed in the claimed invention – i.e. mucosal delivery, however in the claimed invention a tool, e.g. balloon, is required to reach the nasal cavity as simply swallowing the drug is not an option. Meltzer is relied upon to teach that the claimed crystal size is a known crystal size for a corticosteroid.  Zeng is relied upon to teach that such a size is suitable for coating on a balloon, and Vohra teaches that crystal size is a result effective variable.
With regard to Zeng, Applicant argues that Zeng is concerned with crystal orientation of the balloon and therefore a skilled artisan would not be motivated to combine Kaufman with Zeng and Meltzer, and also because of the different in dosage form.  This argument is not convincing.  The claimed invention is concerned with crystal size of a drug, particularly a corticosteroid, carried on a balloon.  Therefore, a skilled artisan would look to both crystal size of a corticosteroid generally, and crystal size of a drug carried on a balloon when considering the invention.  
With respect to Vohra, Applicant argues that the form of the crystal and the claimed percentage of drug crystals are different parameters.  The examiner agrees with this characterization.  These parameters are separately claimed and separately addressed – Kaufman discusses the percentage of crystals, while Meltzer, Zeng, and Vohra discuss crystal size.  Applicant further argues that the drug crystal in Vohra us used to make compositions for modulating the activity of nerve growth factor and therefore the indication of use is remote from that of Kaufman, Meltzer, and Zeng.  This argument is not convincing because Vohra is relied upon for a general teaching of the effect of drug crystal size.  The examiner believes this is appropriate because Vohra discusses this in general terms - “in order to prolong the effect of a drug” (page 32, para. 0215), and is not speaking specifically about any one type of drug or one particular use.
With regard to Clifford, the examiner notes that Clifford is not relied upon to teach any of the limitations discussed above, but rather to teach a lighted guidewire.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-23, 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al (US 2016/0213890) in view of Zeng et al (US 2015/0182732) in view of Vohra et al (US 2009/0082368) in view of Clifford et al (US 2010/0198191).
Regarding claims 1-3, Kaufman discloses a system for locally delivering a therapeutically effective amount of an active agent to a surface of a target tissue (page 10, para. 0088) comprising an expandable member sized and shaped for placement in a nose of a patient, the expandable member comprising a drug layer at least partially covering an outer surface thereof, the drug is mometasone furoate which is a corticosteroid (page 2, para. 0014).  
Claim 1 further calls for the drug layer to comprise at least about 60% of the active agent as drug crystals.  Kaufman discloses that the drug layer comprises a portion greater than 50% or 25% to 75% of the active agent as drug crystals (page 13, para. 0108), and further discloses that the formation of crystals can be controlled during the coating process and that the proportion of drug in crystal form modifies the drug release rate (page 2, para. 0020).  As this range overlaps with the claimed range, it would have been prima facie obvious to one of ordinary skill in the art to form the drug layer within the claimed range.
Claim 1 further calls for the drug crystals to have an average length greater than about 80 μm.  Kaufman is silent as to the size of the crystals.  Zeng teaches an expandable member having a coating of drug crystals wherein the crystals have a length from 10-100 microns (page 3, para. 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the crystals of Kaufman having a size of greater than 80 μm, particularly, 80-100 μm as taught by Zeng because such sized crystals are suitable for coating on a balloon and delivery to a patient.
As discussed above, Kaufman and Zeng disclose ranges for the drug layer crystal proportion and crystal size which overlap the claimed range, but do not specifically disclose the claimed ranges in combination.  However, these parameters are result effective variables.  Kaufman discloses that the proportion of crystalline drug effects the release rate, e.g. more crystalline drug is associated with a longer release rate, and the drug release rate can be tailored to the particular as desired (page 2, para. 0020).  Vohra further teaches that in order to prolong the effects of a drug, it is desirable to slow absorption of the drug after delivery.  This may be accomplished by the use of crystalline material, wherein the rate of absorption of the drug depends upon the rate of dissolution of the crystals within a fluid which depends on crystal size (page 32, para. 0215).  Therefore, these parameters are recognized within the art as result-effective variables, and so determination of the workable ranges of these variables can be determined by routine experimentation.  Further as the claimed ranges are within the known ranges for these parameters as discussed above, a person of ordinary skill in the art would have known to use these ranges in determining the optimum ranges to achieve the desired drug delivery characteristics.
Claim 1 further calls for a lighted guidewire.  Clifford teaches a system for accessing an ear of a patient, particularly through the sinus cavity, and further including an expandable member (page 13, para. 0205), wherein the device further includes a lighted guidewire that allows the user to track the movement of the expandable member through the patient’s body (page 13, para. 0206).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaufman to include a lighted guidewire as taught by Clifford so that the expandable member can be guided to the target location within the nose or ear over the lighted guidewire, the position of the guidewire can be viewed through the patient’s face.
Regarding claim 4, Kaufman discloses that the dose density of mometasone furoate in the drug layer may be 4 μg/mm2, 5 μg/mm2, or 6 μg/mm2 (page 9, para. 0077: 400 μg/cm2 = 4 μg/mm2).
Regarding claims 5-7, Kaufman discloses that the target tissue may be a sinus ostium, an ethmoid sinus or middle turbinate, or the Eustachian tube or the external ear canal, or the esophagus, trachea, larynx, or epiglottis (page 10, para. 0088).
Regarding claim 8, Kaufman discloses that the expandable member is a balloon having an inflated configuration and a low-profile configuration (page 3, para. 0029).
Claim 9 is interpreted to be a product-by-process limitation.  Kaufman discloses that the system is formed by the recited steps – plasma treatment, applying drug, solvent vapor annealing, refolding (fig. 2), and therefore the structure of the device of Kaufman is identical to the structure resulting from the recited steps.
Regarding claim 10, Kaufman discloses that balloon is configured to deliver the active agent over multiple transitions from the low-profile to the inflated configuration (page 1, para. 0008).
Regarding claim 11, Kaufman discloses that the drug layer further comprises a poly(vinyl pyrrolidone), a polysorbate, poly(ethylene glycol), propylene glycol, glycerol caproate, or combinations or mixtures thereof (page 4, para. 0041).
Regarding claim 12, Kaufman discloses that the system is configured to treat mucosal tissue (page 5, para. 0048), particularly via delivery of a corticosteroid.  Therefore, the device is configured to treat mucosal inflammation in a patient because delivering a corticosteroid to mucosal tissue would treat mucosal tissue inflammation. 

Regarding claims 13 and 14, Kaufman discloses a system for locally delivering a therapeutically effective amount of an active agent to a surface of a target tissue (col. 10, para. 0088) comprising an expandable member sized and shaped for placement in a nose of a patient, the expandable member comprising a drug layer at least partially covering an outer surface thereof, the drug is mometasone furoate which is a corticosteroid (page 2, para. 0014).  
Claim 13 further calls for the drug layer to comprise less than about 60% of the active agent as drug crystals.  Kaufman discloses that the drug layer comprises a portion of the active agent as drug crystals, specifically 5% to 10%, or 20% to 25% (page 13, para. 0108), and further discloses that the formation of crystals can be controlled during the coating process and that the proportion of drug in crystal form modifies the drug release rate (page 2, para. 0020).  
Claim 13 further calls for the drug crystals to have an average length less than about 80 μm.  Kaufman is silent as to the size of the crystals.  Zeng teaches an expandable member having a coating of drug crystals wherein the crystals have a length from 10-100 microns (page 3, para. 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the crystals of Kaufman having a size of 10-80 microns as taught by Zeng because such sized crystals are suitable for coating on a balloon and delivery to a patient.
As discussed above, Kaufman and Zeng disclose ranges for the drug layer crystal proportion and crystal size which overlap the claimed range, but do not specifically disclose the claimed ranges in combination.  However, these parameters are result effective variables.  Kaufman discloses that the proportion of crystalline drug effects the release rate, e.g. more crystalline drug is associated with a longer release rate, and the drug release rate can be tailored to the particular as desired (page 2, para. 0020).  Vohra further teaches that in order to prolong the effects of a drug, it is desirable to slow absorption of the drug after delivery.  This may be accomplished by the use of crystalline material, wherein the rate of absorption of the drug depends upon crystal size (page 32, para. 0215).  Therefore, these parameters are recognized within the art as result-effective variables, and so determination of the workable ranges of these variables can be determined by routine experimentation.  Further as the claimed ranges are within the known ranges for these parameters as discussed above, a person of ordinary skill in the art would have known to use these ranges in determining the optimum ranges to achieve the desired drug delivery characteristics.
Regarding claim 15, Kaufman discloses that the corticosteroid is mometasone furoate, and the dose density of mometasone furoate in the drug layer may be 4 μg/mm2, 5 μg/mm2, or 6 μg/mm2 (pages 8-9, para. 0077: 400 μg/cm2 = 4 μg/mm2).
Regarding claims 16-18, Kaufman discloses that the target tissue may be a sinus ostium, an ethmoid sinus or middle turbinate, or the Eustachian tube or the external ear canal, or the esophagus, trachea, larynx, or epiglottis (page 10, para. 0088).
Regarding claim 19, Kaufman discloses that the expandable member is a balloon having an inflated configuration and a low-profile configuration (page 3, para. 0029).
Claim 20 is interpreted to be a product-by-process limitation.  Kaufman discloses that the system is formed by the recited steps – plasma treatment, applying drug, solvent vapor annealing, refolding (fig. 2), and therefore the structure of the device of Kaufman is identical to the structure resulting from the recited steps.
Regarding claim 21, Kaufman discloses that balloon is configured to deliver the active agent over multiple transitions from the low-profile to the inflated configuration (page 1, para. 0008).
Regarding claim 22, Kaufman discloses that the drug layer further comprises a poly(vinyl pyrrolidone), a polysorbate, poly(ethylene glycol), propylene glycol, glycerol caproate, or combinations or mixtures thereof (page 4, para. 0041).
Regarding claim 23, Kaufman discloses that the system is configured to treat mucosal tissue (page 5, para. 0048), particularly via delivery of a corticosteroid.  Therefore, the device is configured to treat mucosal inflammation in a patient because delivering a corticosteroid to mucosal tissue would treat mucosal tissue inflammation. 
Claims 31-36 call for the active agent to therapeutically effective to treat polypoid edema, or reduce the size of nasal polyps, or treat mucosal inflammation at the target tissue site.  The instant specification discloses that the dose of the drug (mometasone furoate) delivered by the system ranges from about 0.1 mg to 6 mg (page 31, para. 0090).  Kaufman discloses that the dose of mometasone furoate delivered by the system may be 0.5 mg to about 3 mg (page 8, para. 0077).  As the dose disclosed by Kaufman is similar to that disclose by Applicant, the dose disclosed by Kaufman is therapeutically effective to treat polypoid edema, reduce the size of nasal polyps, or treat mucosal inflammation at the target tissue site.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783